DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/18/22, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2005/0196872) in view of Chen et al. (US 2004/0161788) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite a test element, the container floating in the test device; a first puncturing element for puncturing the top seal to allow the capillary to enter into the container; a second puncturing element for puncturing the bottom seal, the bottom seal located such that when punctured the bottom seal releases contents of the container on to the test element, the container located such that in a first position in the test device, the top seal is punctured and in a second position in the test device the bottom seal is punctured, the container floating such that the container is movable between the first position and the second position. Applicant then argued the feature of a movable container is feature is not taught by the prior art.  See page 7 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2005/0196872) in view of Crivelli et al. (US 2017/0152081), and further in view of Chen et al. (US 2004/0161788).  
Regarding claims 1 and 2 – Nguyen teaches a system for processing a sample. The embodiments of the system most relevant to the instant amended claims are shown in Figures 1A-1D and 4A-4D; and described in Paragraphs 0041-0049 and 0060-00678. As shown in Figures 4A-4C, Nguyen teaches a device (60) having a lid (first portion 62) including a first puncturing element (piercing projection 63) with a capillary (capillary 65); a test device (second portion 64); a container (treatment solution chamber 66) having a top seal (first septum 68) and bottom seal (second septum 69) located in the test device (second portion 64); a first puncturing element (piercing projection 63 and second puncturing element (dispensing nozzle 61); and a test element (meter 10). Nguyen does not teach a movable mixing agent container and does not teach a lid having a snap fit.
Crivelli teaches a liquid storage and delivery mechanism comprised of shells having reservoirs for holding individual quantities of liquids. The embodiments of the device most relevant to the instant claims is shown in Figures 25A-25D and described in Paragraphs 0160-0171.  As shown in Figures 25A-25D, Crivelli teaches a liquid storage and delivery mechanism (2500) that includes a shell (2503) and flow control plate (2510). The shell (2503) is comprised of a tubular body (2506) and includes a reservoir (or reagent chamber 2508) that is sealed at a lower end by a closure lid (2504).  During use the shell (2503) is loaded into a housing (2530) of the flow control plate (2510) and then moved towards a piercing element (2518) that pierces the closure lid (2504) of the reservoir (2508) to release the fluid in the reservoir through an opening (2522) in the piercing element. In Paragraph 0171, Crivelli teaches the shells (2503) may be used to store and deliver multiple separate liquids individually in the delivery system.  The Examiner submits it would been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the individual movable shells from Crivelli with the device of Nguyen.  One of ordinary skill in the art at the time of the effective date of the invention would add the movable shells to Nguyen in order to be able to store the shells and supply different liquids individually to the test device (second portion 64) as taught by Crivelli. The combination of Nguyen and Crivelli does not teach a lid having a snap fit.  
Chen teaches a system for processing a sample. The embodiment of the device most relevant to the instant claims is shown in Figures 1A-2B and described in Paragraphs 0019-0042. The system includes a container body (50) that includes a plurality of partitions isolated by breakable seals (14) and a cap (20) for closing the container (50). In Paragraph 0034, Chen teaches their device may include an interface between the cap (20) and first opening of the container (50) in the form of a snap fit that provides a secure, hermetic seal when the cap and container are fastened together. The Examiner submits it would have been obvious to combine the snap fit feature from the cap of Chen with the combined device of Nguyen and Crivelli. One of ordinary skill in the art would add the snap fit feature to the combined device of Nguyen and Crivelli in order to provide a tight locked seal as taught by Chen.
Regarding claim 2 – Nguyen teaches a connecting hinge (flexible member 35) on the lid (first  portion 30) and body (second portion 102) of the embodiment shown in Figures 1A-1D. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the connecting hinge from the embodiment shown in Figures 1A-1D with the embodiment shown in Figures 4A-4D.  One of ordinary skill in the art at the time would add the connecting hinge (flexible member 35) to the embodiment shown in Figures 4A-4D in order to attach the cap to the body as shown in Figures 1A-1D. 
Regarding claims 3 and 4 – Nguyen discloses closing the lid (first portion 62) such that the piercing projection (63) pierces the first septum (68) of the container (chamber 66) when the lid (first portion 62) is placed on the test device second portion (64) in Figures 4C-4D. 
Regarding claims 5, 6, and 7 – The Examiner again notes that claims 5, 6, and 7 recite the limitation “wherein when a sliding actuator is slid”.  The sliding actuator, however, has not been positively recited and is not part of the claimed device in the claim as currently written. Claims 1-3 do not recite a sliding actuator element, therefore the sliding actuator element recited in claims 5-6 has not been given any patentable weight.  The Examiner submits that in the claim as currently written the prior art device merely needs to have a bottom seal that is capable of interacting with a sliding actuator to move the container and pierce the bottom seal. 
Regarding claims 7 and 8 – Nguyen further teaches a second puncturing element (nozzle 61) that punctures the bottom seal (second septum 69) in Figure 4D and Paragraph 0063. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/
Examiner, Art Unit 1798
July 12, 2022 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798